            Case 1:19-cv-03142-KBJ Document 6-1 Filed 10/30/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


JOSE RIVERA, et al.,

       Plaintiffs,

                v.                                             No. 1:19-cv-03142

JUAN NUALA, et al.,

       Defendants.

      DECLARATION OF LENORE C. GARON IN SUPPORT OF PLAINTIFFS’
              PRAECIPE REQUESTING ENTRY OF DEFAULT

       1.       I am an attorney of record for Plaintiffs in this matter.

       2.       Counsel for Plaintiffs caused Defendant Juan Nuala to be served with the

Summons, a copy of the Complaint, Civil Information Sheet, and Initial Order and Addendum

in this matter on September 30, 2019.

       3.       Defendant Juan Nuala has failed to answer or otherwise respond to Plaintiffs’

Complaint and more than 21 days have elapsed since that service.

       I declare under penalty of perjury that the foregoing is true and correct.



Date: October 30, 2019                                 /s/ Lenore C. Garon
                                                       Lenore C. Garon
